STEVENS, Judge.
This case is before the Court by writ of certiorari brought by the petitioner State Compensation Fund to review the lawful^ ness of an award and findings of' The Industrial Commission issued 30 January 1970 denying a petition for hearing directed to the award issued 31 October 1969 granting the respondent employee unscheduled permanent partial disability.*
The Fund is appealing an evidentiary ruling made by the hearing officer, which was adopted by the Commission. We have examined the record and find no error.
In addition, the Fund alleges that the award of the Commission is not reasonably supported by the evidence. We have examined the record and find that the award is supported by the record.
Award affirmed.
DONOFRIO, P. J., and CAMERON, J., concur.

 This case was decided under the law as it existed prior to 1 January 1969.